FILED
                            NOT FOR PUBLICATION
                                                                              NOV 06 2015
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RIZWAN IRSHAD,                                    No. 13-71220

              Petitioner,                         Agency No. A042-985-986

  v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted October 22, 2015
                            San Francisco, California

Before: CLIFTON and N.R. SMITH, Circuit Judges and LASNIK,** District Judge.


       Rizwan Irshad challenges the BIA’s determination that he was convicted of

an aggravated felony, defined in Section 101(a)(43)(M)(i) of the Immigration and

Nationality Act as “an offense that . . . involves fraud or deceit in which the loss to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Robert S. Lasnik, District Judge for the U.S. District
Court for the Western District of Washington, sitting by designation.
the victim or victims exceeds $10,000.” 8 U.S.C. § 1101(a)(43)(M)(i). Irshad

agrees that his offense involved fraud or deceit, but contends that the BIA erred

when it concluded that the loss to the victims exceeded $10,000. We review

whether a conviction was for an aggravated felony de novo. Rendon v. Mukasey,

520 F.3d 967, 971 (9th Cir. 2008).

      The monetary threshold established by Section 101(a)(43)(M)(i) “applies to

the specific circumstances surrounding an offender’s commission of a fraud and

deceit crime on a specific occasion.” Nijhawan v. Holder, 557 U.S. 29, 40 (2009).

Here, Irshad pleaded guilty to conspiracy under California Penal Code Section

182(a)(1) and agreed that he and his co-defendants were responsible for $22,500 in

restitution. This agreement constitutes clear and convincing evidence that the loss

to the victims exceeded $10,000. See Fuentes v. Lynch, 788 F.3d 1177, 1183 (9th

Cir. 2015) (per curiam); Ferreira v. Ashcroft, 390 F.3d 1091, 1098-1100 (9th Cir.

2004), abrogated on other grounds by Nijhawan, 557 U.S. 29.

      Although the BIA erred by relying on overt acts listed in the conspiracy

count to which Irshad did not admit, this error was harmless. See Fuentes, 788

F.3d at 1182-83.

      PETITION FOR REVIEW DENIED.




                                          2